Citation Nr: 0431752	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-24 544	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The rating decision granted the service connection for 
PTSD, and assigned a 50 percent rating.  The veteran appealed 
the initial evaluation.  

In July 2002, the Board issued a decision that denied the 
veteran's claim for a rating in excess of 50 percent for 
PTSD.  The veteran, in turn, appealed the denial of his claim 
to the United States Court of Appeals for Veterans Claims 
(Court).

On March 28, 2003, the Court issued an order that granted a 
joint motion to remand, vacated the Board's July 2002 
decision, and remanded the matter to the Board for action in 
compliance with the motion.  

In December 2003, the Board remanded the case for further 
development to comply with the Court's order.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

The veteran's PTSD is manifested by severe symptoms, 
including depression, suicidal ideation, nightmares, sleep 
disturbance, anxiety, irritability, panic attacks, difficulty 
concentrating, difficulty with short-term memory, social 
isolation and occupational impairment.



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 70 percent initial disability rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the May 2000 rating decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case in November 2000 and a supplemental statement of the 
case in March 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, although the RO did not provide the 
veteran VCAA notice prior to the RO's promulgation of the 
rating action, the July 2002 and February 2004 VCAA letters 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased evaluation, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to either submit any relevant evidence that pertains 
to the claim or to provide enough information to the RO, with 
a release form to request the information.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in 
light of the subsequent favorable determination, the Board 
finds that adjudication of the claim under consideration at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and Vet 
Center treatment records.  The veteran has not alleged that 
there are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

In December 1998, the veteran raised a claim of entitlement 
to service connection for PTSD.  A May 2000 rating decision 
granted his claim and assigned a 50 percent schedular rating.  
The veteran has appealed the initial rating.

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
any psychiatric disability.  

Private treatment records from Strong Health, dating from 
August to November 1998, show the veteran was treated for 
diagnosed depression and PTSD.  He complained of anxiety and 
suicidal thoughts without plans.  Examination shows that he 
appeared sad with a decreased, but not flat affect.  

A letter received in May 1999, from the veteran's counseling 
therapist at the Vet Center, notes that the veteran had been 
a client for varying periods of time from 1992 to 1996.  The 
counselor stated that the veteran's PTSD symptoms were severe 
and that in times of crises he became severely depressed and 
withdrawn, extremely uncommunicative and detached.  His 
relationships with his spouse, friends, co-workers and 
extended family members suffered greatly during these periods 
which last for weeks to months.  He had recurrent and 
intrusive recollections of Vietnam, intense psychological 
distress and physiological reactivity when exposed to 
internal or external cues that symbolized or represented an 
aspect of the trauma.  He had feelings of detachment or 
estrangement from others, restricted range of affect, a sense 
of foreshortened future and efforts to avoid thoughts, 
feelings or conversations associated with his trauma as well 
as activities, places or people that aroused recollections of 
the trauma.  He had difficulty falling or staying asleep, 
irritability and outbursts of anger, difficulty co and 
exaggerated startle response.  The letter further notes that 
the veteran had been diagnosed with PTSD since 1992.  He was 
socially isolated and had a history of multiple jobs.  His 
ability to manage stress at the workplace was described as 
marginal.  In a later letter from the same counselor, 
received in July 1999, the veteran was assigned a Global 
Assessment of Functioning (GAF) score of 50 to 51 which 
indicates a moderate to serious impairment in social and 
emotional functioning.  The GAF score was prepared in January 
1999.

During his April 2000 VA psychiatric examination, the veteran 
reported experiencing continual bouts of irritability and 
depression.  He complained of nightmares occurring one to 
three times a week, with associated sleep disturbance, night 
sweats and tremors.  He reported hyperstartle and 
hypervigilant responses to loud noises.  He avoided crowds 
and situations where there might be loud noises.  He 
described experiencing chronic and intense survivor guilt and 
anxiety in closed spaces.  He complained of long-term 
depression and feeling stressed and overwhelmed a good deal 
of the time, as well as a loss of sexual interest.  He 
described himself as argumentative with others, easily 
agitated and short-tempered.  At the time of the examination, 
he was married to his third wife, having divorced his two 
previous wives.  

Examination revealed no obvious motor difficulties, although 
the veteran did manifest twitching of the head, neck, face 
and shoulders.  He was cooperative, appropriately dressed and 
well groomed.  His speech was clear and coherent.  His affect 
was appropriate.  His mood was anxious, and at times, 
depressed.  There was no strong evidence of a thought 
disorder or delusional ideas.  He did report having 
hallucinatory experiences involving his deceased daughter.  
The stream of consciousness of his thinking appeared normal.  
He was oriented to time, place, person, and situation.  His 
intellectual ability was in the bright normal range.  His 
memory for remote events appeared to be intact, however, 
recent memory was occasionally weak.  His insight was weak 
and his judgment appeared good.  He reported experiencing 
suicidal ideas as often as two to three times a month.  The 
diagnosis was chronic combat PTSD with depression, anxiety 
and low stress tolerance.  His current GAF score was 45 due 
to PTSD.  The examiner opined that, with support from his 
wife, physician, Vet Center counselor and minister, his GAF 
score rose to 50.  The examiner noted that the veteran had 
been married to his current wife for five years and that he 
was socially isolated, but was gainfully employed with the 
support of his wife and counselor.  

VA and Vet Center treatment records, dating from March 2000 
to February 2004, show ongoing treatment for PTSD.  A 
November 2000 Vet Center treatment record notes that his PTSD 
symptoms remained severe.  He was hospitalized for suspected 
cardiac symptoms that were later attributed to anxiety.  A 
December 2000 VA record shows that the veteran was "on 
disability."  However, an October 2001 VA treatment record 
indicates that, although the veteran had retired because of 
PTSD anger symptoms, he did not qualify for Social Security 
Administration disability benefits.  Several April 2001 
treatment records note the veteran's complaints of suicidal 
ideation.  

An April 2001 VA mental health evaluation conducted by a 
psychiatric nurse practitioner, notes that the veteran 
reported feeling stressed out and having suicidal ideation on 
a daily basis.  He reported that he retired from his most 
recent job in January 2001.  Examination revealed the veteran 
to be restless and his mood anxious.  His speech was clear 
but somewhat rambling and his affect was full.  There was no 
evidence of abnormalities in his thought content or thought 
processing.  His insight was deemed superficial and his 
judgment deemed good.  The diagnosis was PTSD with a current 
GAF of 45.  He continued to report suicidal ideation in May 
2001 and October 2001.  

An August 2001 Vet Center treatment record notes his 
complaints of panic attacks, memory and concentration 
problems, stuttering, severe headaches and disconnection from 
his wife and family.  In February 2002, his Vet Center 
counselor noted that his symptoms had worsened.  In May 2002, 
his Vet Center counselor assigned him a GAF score of 41, 
indicative of serious impairment in work, social and family 
relations.  The veteran continued to seek individual and 
couple therapy with his wife at the Vet Center.  The ongoing 
treatment records show intermittent episodes of emotional 
withdrawal from his wife and breakdown of communication.  
Although the veteran frequently indicated that he had 
suicidal ideation, he repeatedly denied an actual plan.

Analysis

The veteran contends that he is entitled to a 70 percent 
evaluation for his PTSD.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In this case, the veteran's PTSD manifested by depression, 
suicidal ideation, sleep disturbance, nightmares, 
hypervigilence, anxiety, irritability, difficulty 
concentrating, and intermittent short-term memory impairment 
and with social isolation and occupational impairment.  While 
there is no evidence to show impaired thought processes, 
obsessional rituals or illogical, irrelevant or obscure 
speech, some, if not all of the criteria for the assignment 
of a 70 percent evaluation have been met.  Moreover, the 
medical evidence shows that the veteran retired from his last 
job in January 2001, at least in part because of his PTSD 
symptoms.  Although he maintained a relationship with his 
current wife, the Vet Center counseling records indicate he 
frequently withdrew emotionally from her.  As such, and 
affording the veteran the benefit of the doubt, the Board 
finds that the assignment of a 70 percent evaluation is 
warranted.

The veteran's GAF scores for the period, ranging from 41 to 
50, further supports the assignment of a 70 percent 
evaluation.  In this regard, according to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Pursuant to the DSM-IV, GAFs between 
41 and 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting) or any serious impairment in social, 
occupational, and school functioning (e.g., no friends, 
unable to keep a job).

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent.  The medical 
evidence affirmatively shows that the condition is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  And the record shows that, although the veteran 
suffers from severe social impairment, his symptoms have not 
caused total social and occupational impairment.  In this 
regard, the Board observes that, while the veteran 
essentially stays to himself and avoids crowds, he 
nevertheless is currently maintaining his marriage through 
weekly counseling.  In light of the foregoing, therefore, the 
preponderance of the evidence is against a finding that the 
veteran's PTSD is productive of total occupational and social 
impairment.  As such, a 100 percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In this respect, the Board notes that although the veteran 
retired in January 2001 from his job, there is no objective 
evidence that he retired exclusively due PTSD symptoms.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
evidence of record supports a 70 percent rating for the 
veteran's service-connected PTSD.  The Board notes that, 
although the veteran has appealed an initial decision for his 
rating for PTSD, the current disability rating is effective 
to the day his claim was received.  The evidence of record 
does not indicate that the current disability level is 
significantly different from those during any other period 
during the veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the applicable law and regulations governing the payment 
of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



